*373The opinion of the court was delivered by
Milton, J. :
Edna Jones brings these proceedings in error to review the ruling of the district court of Elk county, sustaining the defendant’s demurrer to her petition. The petition alleged that on July 22, 1891, the plaintiff, being then and ever since duly qualified as a school-teacher, entered into a written contract in due form with the school board of the defendant district to teach one of the four departments of defendant’s school for the ensuing term of eight months, beginning September 7, 1891, at forty dollars per month; that on the 30th day of July, 1891, the annual meeting of said district was held, and that the electors then voted that female teachers should be employed, but did not take action on any other proposition ; that after said school meeting the district board met, and, with full knowledge of the existence of plaintiff’s contract, employed two female teachers, who, with plaintiff and another lady who had also been employed prior to said annual meeting, constituted the corps of teachers when school opened on September 7, 1891, for the term ; that pursuant to the terms of said written contract, and with the full knoweledge and consent of the school board, plaintiff taught in said schools for nine weeks, and was then, without just cause or excuse, discharged by said school board and not permitted to teach any longer; that plaintiff was paid by said board according to the terms of said contract at the end of the first and second months she so taught, and that by the unwarranted act of the district board in so discharging her, plaintiff lost all opportunity of obtaining a school, and thereby suffered a loss of wages equal to the amount stated in said contract. She prayed for judgment for the entire amount of her wages.
*374, „ , , ann°uáímlJtingre not bmdmg. Counsel for plaintiff in error maintain that the contract when made was valid, and cite numerous decisions which seem to sustain this position. We find that the courts are divided on the propositions here involved. We have examined the cases cited, and other cases, which hold that a district-school board may bind its- successor by a contract with a teacher, but we have discovered such a distinction between the statutes of the states whose courts so declare and those of our own state that we do not feel warranted in following- these decisions. Under our laws, the electors at an annual school meeting possess powers, the existence of which is inconsistent with the doctrine which counsel advance, and which some of the courts have adopted.
2. Teacher’s contract ratified, We now turn to another phase of the case. Plaintiff alleges that she taught under this contract for nine weeks and was twice paid as provided, for therein; that the néw board elected but two of the four teachers necessary, and that the plaintiff and another teacher were teaching under the contracts made with the board prior to the annual school meeting ; that the electors at the annual meeting knew that plaintiff had been employed to teach for the ensuing term, and assented to such employment, and did not limit the power of the board except as to the sex of the teachers. It is evident that the contract set forth in plaintiff’s petition is the basis upon which she taught, and that she was recognized and paid as a teacher by said board. Not being advised to the contrary, we presume that only one new member of the board was elected at the annual meeting. The contract bore the signature of two members of the new board. It was within the power of the two members at a regularly called meeting of the board, to adopt and ratify the plain*375tiff’s contract. If the board, with full knowledge that the contract was in existence, recognized and paid plaintiff as a teacher according to the terms of the contract, did it not thus adopt that contract and make it fully binding upon itself and the defendant district ? In the case of Hull v. Ind. Dist. Aplington, 82 Iowa, 686, it appears that a board of directors had by resolution authorized its president to employ teachers, subject to the approval of the board. The president entered into a written contract with the plaintiff, Hull, by the terms of which she was to teach in the school for a period of nine months from August 29, 1887. On that day she began to teach the school, and continued to teach it until September 13, 1887, when she was notified that another teacher had been employed in her place and that she should no longer teach. On September 24,1887, the board of directors met and voted that the aforesaid contract be not approved, several reasons being given, one of them being that the contract had never been approved by the board. The supreme court declared that the board, under the facts stated, must be presumed to have adopted the contract its president had made. The case of Athearn v. Ind. Dist. Millersburg, 33 Iowa, 105, is almost identical with the case at bar. Having taught for part of the term- named in the contract, the teacher was discharged without just cause. There, as here, the plaintiff was paid for the time he actually taught under the contract. The board’s answer denied that the contract was made under proper authority. The supreme court used this language :
“But if we concede that the contract was executed without authority upon the part of defendant’s officers, it has, nevertheless, been ratified by defendant, and thereby became a binding instrument. Corporations may ratify contracts made without their author*376ity, and thus become bound thereby, like natural persons ; the same rule of law being applicable to each. . Performance of a contract, permission to the party with whom the corporation contracts to perform, the acceptance of the performance or the fruits of the performance by the corporation, acquiescence in the contract, payment to the other party and the like all operate as acts of ratification.” See the cases there cited, and Cook v. Ind. School Dist. North McGregor, 40 Iowa, 444.
The contract in question, if valid when made, was entire ; if it became operative by adoption it was likewise entire. The petition alleges that plaintiff was discharged without just cause or excuse. We think she is entitled to have the question raised decided on a trial of the case upon its merits. The judgment of the district court is reversed, and the case remanded with instructions to overrule the demurrer to plaintiff’s petition.